Supplement dated January 15, 2010 to the Buffalo Funds® Prospectus and Statement of Additional Information (“SAI”) dated July 31, 2009 Buffalo Small Cap Fund (the “Fund”) The Board of Trustees has approved a revision to the definition of what constitutes a small-cap company for purposes of the Fund’s investment strategies.The Fund’s investment advisor, Kornitzer Capital Management, Inc. (the “Advisor”) believes the current definition and market capitalization restrictions, as stated in the Fund’s current prospectus and SAI dated July 31, 2009, are not consistent with current market conditions and peer group standards.The Advisor believes that the new definition will bring the Fund into alignment with its peer group, and will allow the Fund flexibility in establishing new portfolio positions and adding to existing holdings of companies whose market capitalizations approximate $2 billion or are slightly above $2 billion.The Advisor does not anticipate that the new definition will lead to a material change in the average market capitalization of the Fund.The median market capitalization of the Fund was approximately $1.3 billion at December 31, 2009. Effective
